Present:    All the Justices

JENNIFER BING

v.   Record No. 102270      OPINION BY JUSTICE DONALD W. LEMONS
                                      March 2, 2012
TERESA W. HAYWOOD, ET AL.

             FROM THE CIRCUIT COURT OF MIDDLESEX COUNTY
                        R. Bruce Long, Judge

      In this appeal, we consider whether the Circuit Court for

Middlesex County (the "trial court") erred when it granted,

pursuant to Code § 8.01-243.2, the special plea of the statute

of limitations filed by Teresa W. Haywood ("Haywood"), Teddy

Bagby ("Bagby"), and Mary M. Hodges ("Hodges").

                   I. Facts and Proceedings Below

      On May 28, 2008, Jennifer Bing ("Bing") was arrested by

Deputy Christopher W. Rhoades ("Deputy Rhoades") of the Mathews

County Sheriff's Department on suspicion of drug possession and

distribution.   Police found narcotics and paraphernalia in the

car in which Bing had been riding as a passenger and on the

seat of Deputy Rhoades' police cruiser after Bing had been

placed in the vehicle.    After her arrest, Bing was transported

to the Middle Peninsula Regional Security Center (the "Security

Center").

      Deputy Rhoades told the staff at the Security Center that

Bing "might be hiding narcotics on or in her person."     Bing

alleged that, at the direction of shift commander Bagby,
Haywood, the medical supervisor, and Hodges, a lieutenant,

"conducted a full cavity search on Bing . . . searching her

anus, vagina and other body parts without a court order and

without the search being performed by a medically trained

person who was on duty at the time of the search."

     On May 21, 2010, almost two years later, Bing filed a

complaint against Haywood, Bagby, and Hodges (collectively,

"the defendants") in the trial court.    In her three-count

complaint, Bing alleged that she suffered an assault and

battery by Haywood, Bagby, and Hodges; the search authorized by

Babgy and performed by Haywood and Hodges was illegal; and the

actions of Deputy Rhoades, * Haywood, Bagby, and Hodges

constituted intentional infliction of emotional distress.     Bing

sought $250,000 in compensatory damages and $250,000 in

punitive damages, alleging that the defendants "acted

consciously in an unjustifiable, willful, wanton and reckless

disregard of [Bing's] rights."

     In response, the defendants filed an answer raising

several affirmative defenses including probable cause to search

Bing and consent by Bing to the search.    Also, the defendants

filed a demurrer and a plea of the statute of limitations.     The

defendants demurred as to count three, arguing that Bing failed

to allege facts necessary to support a cause of action for

     *
         Deputy Rhoades was not named as a defendant.

                                 2
intentional infliction of emotional distress.   In the plea of

the statute of limitations, the defendants argued that Bing's

claim was based upon the conditions of her confinement; "Code

§ 8.01-243.2 prescribes a one-year statute of limitations for

inmate claims based on conditions of confinement"; and Bing's

claim was barred by the statute of limitations.

     The trial court held a hearing on the defendants' demurrer

and plea of the statute of limitations.    We need not address

the demurrer because the trial court did not decide that

question.   Rather, the trial court sustained the plea of the

statute of limitations and dismissed the complaint.

     Bing timely filed her petition for appeal, and we granted

Bing's appeal on the following assignment of error:

     1.     The trial judge erred by sustaining Defendants'
            Special Pleas, by holding that Plaintiff's claim was
            barred by the statute of limitations and by
            dismissing with prejudice the instant cause of
            action.

                            II. Analysis

                       A. Standard of Review

     Well-settled principles of statutory review guide our

analysis in this case.

     [A]n issue of statutory interpretation is a pure
     question of law which we review de novo. When
     the language of a statute is unambiguous, we are
     bound by the plain meaning of that language.
     Furthermore, we must give effect to the
     legislature's intention as expressed by the
     language used unless a literal interpretation of


                                 3
     the language would result in a manifest
     absurdity. If a statute is subject to more than
     one interpretation, we must apply the
     interpretation that will carry out the
     legislative intent behind the statute.

Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96,

104, 639 S.E.2d 174, 178 (2007) (citations omitted).

                    B. Statute of Limitations

     On appeal, Bing contends that the trial court erred in

granting the defendants' plea of the statute of limitations and

dismissing her case with prejudice because the trial court

improperly applied the one-year statute of limitations in Code

§ 8.01-243.2 instead of the two-year statute of limitations

prescribed by Code § 8.01-243.   Specifically, Bing argues that

she was not "confined" within the meaning of Code § 8.01-243.2

and that "her complaint did not relate to the conditions of her

confinement."   We disagree.

     Code § 8.01-243.2 provides that,

     No person confined in a state or local
     correctional facility shall bring or have
     brought on his behalf any personal action
     relating to the conditions of his confinement
     until all available administrative remedies are
     exhausted. Such action shall be brought by or
     on behalf of such person within one year after
     cause of action accrues or within six months
     after all administrative remedies are exhausted,
     whichever occurs later.

(Emphasis added.)   For the one-year provision in Code § 8.01-

243.2 to apply, the plaintiff must have been "confined" at the



                                 4
time the cause of action accrued, and the cause of action must

relate to plaintiff's "conditions of confinement."   Code

§ 8.01-243.2.

     While we have not yet addressed whether the one-year

provision in Code § 8.01-243.2 applies to a pre-trial detainee

such as Bing, we have interpreted Code § 8.01-243.2 in the

context of a post-conviction inmate on two prior occasions.

Billups v. Carter, 268 Va. 701, 604 S.E.2d 414 (2004); Ogunde

v. Commonwealth, 271 Va. 639, 628 S.E.2d 370 (2006).     Billups

and Ogunde were serving prison terms in state correctional

centers when their respective causes of actions accrued.

Billups, 268 Va. at 705, 604 S.E.2d at 416; Ogunde, 271 Va. at

641, 628 S.E.2d at 371.

     Billups, a prisoner at a correctional center, brought an

action under 42 U.S.C § 1983 against the Virginia Department of

Corrections and a correctional center employee.   Billups, 268

Va. at 705, 604 S.E.2d at 416.   The claim against the

correctional center employee included a count for assault and

battery.   Id.   Billups' complaint was filed more than one year

but less than two years after the occurrence of the incident

giving rise to the lawsuit.    Id. at 705, 604 S.E.2d at 416-17.

The trial court held "that the statute of limitations

applicable to § 1983 actions was one year, as prescribed by

Code § 8.01-243.2, which governs personal actions brought by


                                 5
inmates of correctional institutions relating to the conditions

of their confinement."    Id. at 710, 604 S.E.2d at 419.   We

reversed and held that: (1) "§ 1983 actions brought in Virginia

courts are governed by the two-year limitation prescribed" in

Code § 8.01-243(A); and (2) Billups' assault and battery claim,

based on an alleged sexual assault, was governed by the one-

year statute of limitations provision prescribed in Code

§ 8.01-243.2.   Id.

     Ogunde was a prisoner at a state correctional center who

filed a complaint under the Virginia Tort Claims Act alleging

"that the Commonwealth's employees negligently assigned him to

an upper bunk bed and, in December 2002, ordered him to climb

down from the bed for roll call when they knew, or should have

known, that he had an injured knee and could fall."    Ogunde,

271 Va. at 641, 628 S.E.2d at 371.    The Tort Claims Act's

statute of limitations, Code § 8.01-195.7, requires a claimant

to file a notice of claim within one year of the accrual of the

cause of action, and the claimant must commence the suit within

eighteen months of filing the notice of claim.     Id. at 642, 628

S.E.2d at 371-72.     We concluded that Ogunde's cause of action

was related to the conditions of his confinement; however, we

held that the Tort Claims Act's statute of limitations applied

to Ogunde's action because "[t]he Act is self-contained,




                                  6
incorporating its own statute of limitations, which likewise is

self-contained."    Id. at 643-44, 628 S.E.2d at 372-73.

      Our holdings in Billups and Ogunde are not directly on

point with the present case.    Bing stipulated that her

complaint "sets forth state-law causes of action only, and does

not purport to set forth a cause of action under 42 U.S.C.

§ 1983"; whereas, Billups asserted a federal claim under 42

U.S.C. § 1983.     Billups, 268 Va. at 705, 604 S.E.2d at 416.

However, Bing's case is similar to Billups in that both Bing

and Billups alleged a count of common-law assault and battery.

Id.   Bing's case is distinguished from Ogunde because Bing's

complaint was not brought under the Tort Claims Act.       Ogunde,

271 Va. at 641, 628 S.E.2d at 371.

      The United States District Court for the Eastern District

of Virginia has held that the one-year statute of limitations

provision in Code § 8.01-243.2 applied to a pre-trial

detainee's common-law assault and battery claim.     Harris v.

Commonwealth, No. 3:07CV701, 2008 U.S. Dist. LEXIS 33834, at

*16 (E.D. Va. Apr. 24, 2008).    Irrespective of Harris' status

as a pre-trial detainee, the court concluded that our holding

in Billups "is applicable to the facts of [the] instant case,"

and the court held that Harris' common-law assault and battery

claim is "subject to [Code] § 8.01-243.2's one-year period of

limitations."    Harris, 2008 U.S. Dist. LEXIS 33834, at *17.


                                  7
     For the one-year statute of limitations to apply, Bing

must have: (1) been a "person confined in a state or local

correctional facility"; and (2) "brought on [her] behalf [a]

personal action relating to the conditions of [her]

confinement."   Code § 8.01-243.2.   The word "confine" is

defined as "the state of being imprisoned or restrained."

Black's Law Dictionary 318 (9th ed. 2009).     The statute further

provides that such confinement must be in a state or local

correctional facility.    Code § 8.01-243.2.   The Security Center

is clearly such a facility, and it was there that she was

clearly confined.   Her status as a pre-trial detainee is

immaterial to this determination.

     Each claim in Bing's three-count complaint was based upon

the body cavity search.    Because she was confined at the time

of the body cavity search, the question remains whether the

search related to the conditions of Bing's confinement.

Significantly, the United States Supreme Court has stated that

"it is reasonable to search [a] person to prevent the

introduction of weapons or contraband into [a] jail facility

and to inventory the personal effects found on [a] suspect."

United States v. Robinson, 414 U.S. 218, 258 n.7 (1973).

Without question, governmental officials operating jails,

detention centers, and prisons have a compelling interest in




                                 8
maintaining a drug free, contraband free, and weapon free

environment in their facilities.

     Additionally, Code §§ 53.1-30 and -127, respectively,

provide that any person entering a correctional facility "shall

be subject to a search," and the search shall be "reasonable

under the circumstances."    As a result, searching a prisoner

prior to placing the prisoner within a prison population to

prevent contraband, whether drugs, weapons, or other

substances, from entering the facility is related to the

conditions of confinement.   We express no opinion whether the

body cavity search was done properly.   In this case we are

concerned only with the issue of the statute of limitations for

her claim.

                         III. Conclusion

     We hold that the trial court did not err when it granted

defendants' plea of the statute of limitations because Bing was

"confined" within the meaning of Code § 8.01-243.2, and the

body cavity search related to the conditions of her

confinement.   Accordingly, we will affirm the judgment of the

trial court.

                                                         Affirmed.




                                 9